Citation Nr: 0201706	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  92-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a chronic cervical 
spine disorder.  

2. Entitlement to an increased rating for lumbosacral strain 
with postoperative residuals of disc herniation, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 1957 to 
November 1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In August 1998, the Board denied service connection for a 
chronic cervical spine disorder and a rating in excess of 40 
percent for lumbosacral strain, with postoperative residuals 
of disc herniation.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2000 decision, the Court found that the appeal 
for an increased rating had been abandoned by the veteran.  
The Court then affirmed the Board's denial of service 
connection for a cervical spine disorder.  In November 2000, 
the Court recalled its judgment as set forth in the August 
2000 decision in light of the passage of new legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In a March 2001 decision, the Court vacated both the Board's 
August 1998 decision and its own August 2000 decision.  The 
case was remanded to the Board for reajudication in light of 
the VCAA.  As the Board's August 1998 and the Court's August 
2000 decision were vacated, the issues properly before the 
Board at this time are entitlement to service connection for 
a chronic cervical spine disorder and entitlement to an 
increased rating for lumbosacral strain with postoperative 
residuals of disc herniation, currently evaluated as 40 
percent disabling.  


REMAND

The Board notes that the veteran's representative has argued 
only the issue of entitlement to service connection for a 
chronic cervical spine disorder.  As there has been some 
confusion caused by procedural matters, it is believed that 
an additional opportunity to review the file is warranted, 
particularly in light of the fact that the last VA 
compensation examination of record is dated over 5 years ago, 
in June 1996.  In addition, it is noted that, while the case 
was pending appellate review, additional evidence, not 
considered by the RO was submitted directly to the Board.  
This evidence dealt only with the issue of service connection 
for a cervical spine disorder and was not accompanied by a 
waiver of RO consideration.  The veteran's representative has 
requested that this case be remanded for additional review by 
the RO.  

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that while the case was pending appellate 
review, additional pertinent medical evidence, not considered 
by the RO, was submitted directly to the Board in October 
2001.  This medical evidence includes an October 2001 
statement from a private chiropractor, which is to the effect 
that the veteran's neck pain and headaches are due to his old 
neck injuries.  This evidence was not accompanied by a waiver 
of RO consideration.  The veteran's representative in 
November 2001 requested that this case be remanded in order 
that the RO review the veteran's claim in conjunction with 
the additional evidence and the VCAA.  The record shows that 
the veteran last underwent a VA compensation examination of 
the low back in June 1996.  In view of these facts, the Board 
is of the opinion that additional development is warranted.

Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue, 
to include any current treatment records.  
These records should include copies of the 
actual treatment records from Dr. H. A. 
G., D.C.  

3.  The veteran should be scheduled for a 
VA examination by a neurologist to 
determine the nature, severity, and 
etiology of the cervical spine disorder, 
and the severity of the service connected 
lumbosacral strain with postoperative 
residuals of disc herniation.  The 
appellant's claims file must be made 
available to the VA examiner for review 
in connection with the examination.  X-
rays and/or other diagnostic studies 
deemed necessary should be accomplished.  

It is requested that the examination 
include range of motion testing of the 
involved areas.  The examiner is 
requested to state the normal ranges of 
motion of involved areas.

Additionally, the examiner should be 
requested to determine whether the 
disabilities of the cervical spine and 
lumbosacral spine result in weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time. See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Following the examination it is requested 
that the examiner render opinions as to 
the following:

a) Whether it is as likely as not that 
any disability diagnosed involving the 
cervical spine is related to service, to 
include the inservice truck accident in 
April 1958?

b) If no, whether it is as likely as not 
that any disability diagnosed involving 
the cervical spine was caused or is 
aggravated by his service connected 
lumbosacral strain with postoperative 
residuals of disc herniation and 
residuals of the compression fracture of 
the T4.

The examiner's attention is directed to 
the October 2001 statement from the 
veteran's chiropractor.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Consideration 
should also be given to staged ratings 
where appropriate as set forth in 
Fenderson v. West, 12 Vet. App. 119 
(1999). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




